DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/677,667 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same lens powers and a ratio of f1/f that overlaps. The only difference between the two independent claims is the instant application claims a ratio pertaining to r1/d1 and the co-pending application claims a ratio pertaining to r3/d3. However, modification of the radius and/or thickness of a lens is routine experimentation in the art and is insufficient to distinguish the two applications. Due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius and/or thickness of the first lens to be within 10.00 ≤ R3/d3 ≤ 15.00 as claimed in the co-pending application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object-side surface or the thickness of the second lens to be within the range above motivated by reducing image aberration.
With respect to claim 2, the instant and co-pending applications provided a superficially narrower range for the two ranges that are each considered obvious routine experimentation in view of In re Aller.  
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, +, +, +, -, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, +, +, +, +, + or +, +, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 9, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of the system, which leaves a majority of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of claimed the variations.

The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed one working model using the power arrangement of +, +, +, +, -, +. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
	The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the .

Allowable Subject Matter
But for depending on a rejected claim and the 112 matter above, claims 4, 6, 10, 12-16 would be allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PGPUB 20150316749).

Regarding claim 1, Chen discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (210); 
5a second lens having a positive refractive power (220, Table 3); 
a third lens having a positive refractive power (230, Table 3); 
a fourth lens (240); 
a fifth lens (250); and 
a sixth lens (260), 
10wherein the camera optical lens satisfies following conditions: 
5.00 ≤ f1/f ≤ 7.50 (Table 3 where f1 = 22.29 and f = 3.33 giving 6.7); and
where f denotes a focal length of the camera optical lens;  15f1 denotes a focal length of the first lens; d3 denotes an on-axis thickness of the second lens; and R3 denotes a curvature radius of an object side surface of the second lens.
Chen does not disclose wherein the following expression is satisfied:
9.00 ≤ R1/d1 ≤ 15.00.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 9.00 ≤ R1/d1 ≤ 15.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object-side surface or the thickness of the first lens to be within the range above motivated by reducing image aberration.

Regarding claim 2, modified Chen discloses further satisfying following conditions:  
205.25 ≤ f1/f ≤ 7.44 (Table 3 where f1 = 22.29 and f = 3.33 giving 6.7).  
Chen does not disclose wherein the following expression is satisfied:
9.04 ≤ R1/d1 ≤ 14.61.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 10.01 ≤ R3/d3 ≤ 14.59, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art 

Regarding claim 3, modified Chen discloses wherein the first lens has a positive refractive power, the object side surface of the first lens is convex in a paraxial region, and an image side surface of the first lens is concave in the paraxial region, and 25the camera optical lens further satisfies following conditions:
0.02 ≤ d1/TTL ≤ 0.07 (Table 3 where TTL is 4.67 and d1 is 0.342 giving 0.07);
  where R1 denotes a curvature radius of the object side surface of the first lens;  18R2 denotes a curvature radius of the image side surface of the first lens; dl denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  
Modified Chen does not disclose wherein -31.78 ≤ (R1+R2)/(R1-R2) ≤ -3.60.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -31.78 ≤ (R1+R2)/(R1-R2) ≤ -3.60, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object or image-side surface of the first lens to be within the range above motivated by reducing image aberration.


 0.85 ≤ f2/f ≤ 2.85 (Table 3 where f2 = 8.54 and f = 3.33 giving 2.56);  
 0.04 ≤ d3/TTL ≤ 0.15 (Table 3 where TTL = 4.678 and d3 = .245 giving 0.05), 
where f2 denotes a focal length of the second lens; R4 denotes a curvature radius of the image side surface of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose wherein the expression -3.22 ≤ (R3+R4)/(R3-R4) ≤ -1.00 is satisfied.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -1.46 ≤ (R3+R4)/(R3-R4) ≤ -0.29, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object or image-side surface of the second lens to be within the range above motivated by reducing image aberration.

Regarding claim 7, modified Chen discloses wherein the third lens comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Table 3 and Fig. 3), and the camera optical lens further satisfies following conditions:  

190.03 ≤ d5/TTL ≤ 0.08 (Table 3 where TTL = 4.678 and d5 = .214 giving 0.05), 
where f3 denotes a focal length of the third lens; 5R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of the image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  
Modified Chen does not disclose satisfying 20.18 ≤ f3/f ≤ 71.44. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 20.18 ≤ f3/f ≤ 71.44, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length of the system and/or the third lens to be within the range above motivated by improving image quality.

10Regarding claim 8, RRRRRRRRRRRRRRRRegarding claim 8, modified Chen discloses further satisfying following conditions: 
-575.53 ≤ (R5+R6)/(R5-R6) ≤ 2610.95 (Table 3 where R5 = 1.926 and R6 = 2.05 giving -32.1); and 
0.04 ≤ d5/TTL ≤ 0.06 (Table 3 where TTL = 4.678 and d5 = .214 giving 0.05). 
Modified Chen does not disclose satisfying 32.28 ≤ f3/f ≤ 57.16. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 32.28 ≤ f3/f ≤ 57.16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length of the system and/or the third lens to be within the range above motivated by improving image quality.

Regarding claim 9, modified Chen discloses 15Regarding wherein the fourth lens has a positive refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region (Table 3 and Fig. 3), and the camera optical lens further satisfies following conditions:
0.05 ≤ d7/TTL ≤ 0.14 (Table 3 where TTL is 4.678 and d7 is 0.669 giving 0.14);
where f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of the object side surface of the fourth lens; 25R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  
Chen does not disclose satisfying 0.92 ≤ f4/f ≤ 2.95 and 1.19 ≤ (R7+R8)/(R7-R8) ≤ 4.01. However, Chen discloses f4/f being 0.63 and (R7+R8)/(R7-R8) being 0.95 (See Table 3). In the case of f4/f this is 0.29 from the minimum value and in the case of (R7+R8)/(R7-R8) it is 0.24 from the minimum value of the range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length and shape of fourth lens to satisfy both expressions above, 

Regarding claim 11, modified Chen discloses wherein the fifth lens has a negative 5refractive power, and comprises an object side surface being concave in a paraxial region and an image side surface being convex in the paraxial region (Fig. 3 and Table 3), and the camera optical lens further satisfies following conditions: 
-2.58 ≤ f5/f ≤ -0.85 (Table 3 where f5 = -2.92 and f = 3.33 giving 0.88)
-8.92 ≤ (R9+R10)/(R9-R10) ≤ -2.88 (Table 3 where R9 = -0.737 and R10 = -1.517 giving -2.9); and 
100.03 ≤ d9/TTL ≤ 0.10 (Table 3 where TTL = 4.678 and d9 = .484 giving 0.1), 
where f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; 15d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.  

Regarding claim 17, modified Chen discloses RR wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.95 mm (Table 3 where TTL is 4.678).  

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 4.73 mm (Table 3 where TTL is 4.678).  

Regarding claim 19, modified Chen does not disclose25Regard wherein an F number of the camera optical lens is smaller than or equal to 2.16.  


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an Fno equal or less than 2.16, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the focal length or pupil diameter motivated by improving image quality for a particular imaging utility.

Regarding claim 19, modified Chen does not disclose wherein an F number of the camera optical lens is smaller than or equal to 2.12.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an Fno equal or less than 2.12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872